Citation Nr: 0825506	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-16 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


Entitlement to an increased rating for a lumbosacral strain 
with degenerative disc disease, currently rated 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from June 1969 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDING OF FACT

In October 2007 and in June 2008, prior to any Board 
decision, the veteran notified VA in writing that he desired 
to withdraw his pending appeal.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal, the Board lacks 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

When the Board concludes that a claim has either been 
withdrawn or abandoned, it must provide an adequate statement 
of reasons or bases for its conclusion.  Verdon v. Brown, 
8 Vet. App. 529 (1996).  

The veteran has notified VA in writing that he desires to 
withdraw the pending appeal.  No Board decision has been 
issued.  Because no specific error of fact or law is alleged, 
the requirements for dismissal have been met.  38 U.S.C.A. 
§ 7105 (d) (5) (West 2002); 38 C.F.R. § 20.204 (2007).  This 
appeal has become moot by virtue of the withdrawal of all 
claims and appeals before VA.


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


